Citation Nr: 0030942	
Decision Date: 11/29/00    Archive Date: 12/06/00

DOCKET NO.  97-31 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased (compensable) disability 
evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel




INTRODUCTION

The appellant served on active duty from August 1974 to 
August 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1996 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.  In that decision, the RO denied 
the veteran's claims seeking entitlement to service 
connection for PTSD and entitlement to an increased 
(compensable) evaluation for bilateral hearing loss.  In 
October 1997, the veteran filed a Notice of Disagreement 
(NOD), wherein he specifically expressed his desire to appeal 
the denial of both claims.  The RO furnished a Statement of 
the Case (SOC) relative to those issues in October 1997; and 
a Substantive Appeal was received by the RO in November 1997.

In a July 1995 decision, the Board denied the appellant's 
claims of entitlement to service connection for an acquired 
psychiatric disability, to include dysthymic disorder, and 
for a chronic low back disability.  The Board observes that 
in June 1996, the appellant filed claims for entitlement to 
service connection for PTSD, a bipolar disorder, 
schizophrenia, and residuals of a back injury.  A review of 
the record also discloses that the veteran has been diagnosed 
with a major depressive disorder and a panic disorder with 
agoraphobia.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has stated that when a provision of 
law or regulation creates a new basis of entitlement to 
benefits, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation.  Spencer v. Brown, 4 Vet. App. 283, 288-89 
(1993).  The Court has also pointed out that adjudication of 
the latter claim is not a reopening of the prior claim and 
that entitlement to de novo review of the claim derives from 
the new law or regulation itself.  Id.  Thus, in the instant 
case, although PTSD is a psychiatric disorder, and in the 
July 1995 Board decision, the Board denied the appellant's 
claim of entitlement to service connection for an acquired 
psychiatric disability, the Board notes that there are a 
separate set of law and regulations pertaining to PTSD.  
Accordingly, in view of Spencer and the applicable law, the 
Board concludes that the appellant's claim for service 
connection for PTSD need not be analyzed on the basis of 
whether new and material evidence has been submitted.  
Rather, the Board shall review the claim for service 
connection for PTSD on a de novo basis.  

Similarly, in Ephraim v. Brown, 82 F.3d 399, 401 (Fed. Cir. 
1996), the United States Court of Appeals for the Federal 
Circuit concluded that a "newly diagnosed disorder, whether 
or not medically related to a previously diagnosed disorder, 
can not be the same claim when it has not been previously 
considered."  The Court of Appeals for the Federal Circuit 
stated that "[a] claim that could not have been adjudicated 
prior to the original notice of disagreement, because all or 
a significant element of that claim had not yet been 
diagnosed, is a new claim although both the new and prior 
diagnosis relate to mental disorders."  Id. at 402.  Thus, 
in light of the ruling in Ephraim, the Board notes that the 
diagnoses of schizophrenia, a major depressive disorder, and 
a panic disorder with agoraphobia, which are documented in 
the additional evidence submitted since the July 1995 Board 
decision, comprise the significant element necessary to 
complete a new claim for entitlement to an acquired 
psychiatric disability for consideration on a de novo basis.  
Accordingly, the issues of entitlement to service connection 
for schizophrenia, major depressive disorder, panic disorder 
with agoraphobia, and bipolar disorder are referred to the RO 
for appropriate action.

Additionally, to the extent that the veteran is also raising 
the issue of whether new and material evidence has been 
presented to reopen the claim for service connection for a 
chronic low back disability (claimed as residuals of a back 
injury), this matter is also referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The veteran did not engage in combat during his period of 
active military service.

2.  The veteran does not have PTSD attributable to military 
service or any incident incurred therein.

3.  On a VA audiometry examination in July 1999, the 
appellant's average right ear pure tone air conduction 
threshold for frequencies of 1,000, 2,000, 3,000, and 4,000 
Hertz (pertinent frequencies) was 26 decibels; his speech 
discrimination was 96 percent correct in the right ear (level 
I).  

4.  On a VA audiometry examination in July 1999, the 
appellant's average left ear pure tone air conduction 
threshold for the pertinent frequencies was 35 decibels; his 
speech discrimination was 94 percent correct in the right ear 
(level I).


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 1991), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4(b), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5107(b)); 38 C.F.R. §§ 3.303, 3.304(f) (1997 & 
2000).

2.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.85, 4.87 (Tables VI 
& VII) (1998), as amended by 38 C.F.R. §§ 4.85, Tables VI, 
Via, & VII, 4.86(a) (1999 & 2000).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is satisfied that all facts pertinent to the claims 
for entitlement to service connection for PTSD and 
entitlement to an increased (compensable) evaluation for 
bilateral hearing loss have been properly developed.  
Further, after examining the record, the Board determines 
that no further assistance to the veteran is required, 
because, as will be explained below, there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  See Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103A & 5107).


A.  Entitlement to service connection for 
PTSD. 

I.  Factual Background

The appellant's service medical records do not contain any 
reference to a psychiatric disability, to include PTSD.  The 
records show that in April 1982, the appellant complained 
that he had been unable to sleep since "deployment."  At 
that time, the appellant indicated that he had gone through 
relaxation therapy which was not working, and that he still 
felt restless and was unable to sleep.  No psychiatric 
disorder was recorded following the April 1982 session.  
There is no record of any further complaints during service, 
nor was a psychiatric condition shown to have been present on 
any of the evaluations conducted proximate to separation.

The appellant's discharge certificates reveals that his 
military occupational specialty was that of a boiler 
technician, and he was awarded the National Defense Service 
Medal, Good Conduct Medal, Sea Service Ribbon, and the Battle 
"E" Ribbon.

In a February 1984 report of medical history, the appellant 
certified over his signature that he was in good health.  
This report refers by history that the appellant denied 
frequent trouble sleeping, depression or excessive worry, 
loss of memory, or nervous trouble of any sort.  In October 
1986, the appellant was examined for enlistment into the 
United States Navy Reserves, but no pertinent defects or 
disabilities were noted.  A clinical evaluation was conducted 
which yielded normal findings for psychiatric purposes.

In January 1992, the appellant underwent a VA examination.  
At that time, he stated that he had a lot of stress in his 
life.  The appellant indicated that he had been married for 
approximately 13 years and that he had four children.  
According to the appellant, he was having financial 
difficulties.  The appellant reported that he felt tired all 
of the time and that he was disappointed with his current 
situation.  The examining physician indicated that the 
appellant was not interested in talking about his military 
service.  It was the examiner's opinion that the "stressed 
feeling" that the appellant had had nothing to do with the 
time when he was in the armed forces.  Upon mental status 
evaluation, there were no suicidal or homicidal ideations, 
and there were no psychotic symptoms.  The diagnosis was of 
dysthymic disorder.  

A VA Hospital Summary shows that the appellant was 
hospitalized in August 1995.  Upon admission, it was noted 
that approximately one year ago, the appellant was diagnosed 
as a paranoid schizophrenic and was given medication.  It was 
also noted that in early 1994, the appellant injured his back 
and was subsequently diagnosed with depression.  The 
examining physician stated that at present, the appellant was 
quite paranoid.  While the appellant was hospitalized, he was 
given medication and underwent psychotherapy.  Upon his 
discharge, he was diagnosed with the following: (Axis I) 
major depressive disorder and cocaine induced psychotic 
disorder, and (Axis IV) occupational problems.  

A VA Discharge Summary shows that the appellant was 
hospitalized in June 1996.  The Summary reflects that upon 
admission, it was noted that the appellant was a cocaine 
abuser, with a history of paranoid schizophrenia and 
depression.  The appellant stated that he was currently 
unemployed, and that he was living with a girlfriend who also 
used drugs.  During his hospitalization, he underwent therapy 
and was given medication.  Upon his discharge, he was 
diagnosed with the following: (Axis I) drug dependency, with 
cocaine, depression, and history of paranoid schizophrenia, 
(Axis III) occasional low back pain, secondary to old injury 
and surgery, and (Axis V) Global Assessment of Functioning 
(GAF) score of 60.  

In June 1996, the appellant submitted a statement, in which 
he indicated that he had served in the United States Navy and 
was assigned to the boiler room.  He related that his job 
required that he work in spaces with "600-1200 PSI" super 
heated steam.  He indicated that while performing such 
duties, he remained in constant fear of the steam line 
breaking, major steam leaks, fire, and explosions, which he 
intimated would fill the boiler room space, thereby making it 
impossible for eight to ten people to escape in a narrow time 
of fifteen to twenty seconds.  He also related that his fear 
stemmed from the possibility of such an accident happening at 
anytime aboard ship, with the result being the loss of his 
life.

In August 1996, the RO received outpatient treatment records 
from the VA Medical Center (VAMC) in Portland, from August 
1995 and April 1996.  The records show intermittent treatment 
for the appellant's major depressive disorder, psychotic 
disorder, and cocaine abuse.  

In September 1996, the appellant underwent a VA examination.  
At that time, he stated that he had lived with his girlfriend 
for three years and that he had not worked in over three 
years.  The appellant indicated that his last job was as a 
bus driver, but that he stopped working after he suffered a 
work-related back injury, which required surgery.  He noted 
that he recently ran out of medication and started seeing and 
hearing things, and suffered an anxiety attack.  The 
examining physician reported that according to the 
appellant's medical records, in September 1994, he was 
diagnosed with major depression, single episode, with 
psychotic features, as well as cocaine abuse in remission.  
It was also noted that the appellant's hallucinations and 
paranoid ideation followed the onset of a major depression 
episode, which occurred following back surgery.  The 
appellant revealed that he had been taking medications for 
his psychiatric symptoms for the past two and a half years.  

During the September 1996 VA examination, the appellant 
stated that after he joined the Navy, he was stationed on a 
cargo ship that was sent to the waters off of Vietnam.  The 
appellant indicated that at that time, he was working in the 
boiler room and he always had fears of missiles hitting the 
steam line and killing everyone.  He noted that he had worked 
in the boiler room throughout his military career and that it 
was hot, confined, and noisy.  According to the appellant, he 
always felt threatened in the boiler room, particularly two 
to three days before going out to sea.  He reported that he 
was responsible for putting the torch in the boiler to get it 
started and bring all the steam pressure up to the 
appropriate operations level.  The appellant noted that he 
was always afraid that the steam driven pumps, blowers, and 
compressors would explode.  According to the appellant, his 
biggest fear occurred in 1979 and 1980, when he was aboard 
the USS Harold J. Ellison.  The appellant stated that the 
ship was old and poorly maintained.  He indicated that he was 
scared "of a steam leak or explosion because it was so 
poorly maintained."  The appellant reported that he was 
subsequently stationed in Hawaii and performed shore duty as 
a maintenance repair man.  He revealed that it was stressful 
working as a supply clerk because he felt pressure to get 
parts in a hurry.  The appellant stated that after his 
discharge from the military, he worked as a federal police 
officer at the Pearl Harbor Naval Base.  He indicated that he 
worked there until 1992.  According to the appellant, on one 
occasion, he feared for his life when he confronted two 
convicted felons and drew his revolver, but they ran.  The 
appellant noted that he had also viewed approximately eight 
dead bodies while he worked as a police officer.  It was the 
appellant's opinion that his current psychiatric problems 
stemmed from his experiences as a boiler room technician and 
as a federal military policeman.  

Upon mental status evaluation, the appellant's speech was 
slow, but clear and coherent.  The appellant displayed a flat 
affect and a dysphoric mood during the course of the 
evaluation.  He denied any homicidal or suicidal ideation.  
The appellant admitted to suffering from consistent delusions 
and hallucinations.  According to the examiner, it did not 
appear that the appellant was in immediate danger to himself 
or others, so long as he took his medication on a regular 
basis.  The examiner noted that the appellant did not appear 
to be suffering from significant cognitive impairment aside 
from his perceptual problems consistent with his psychotic 
disorder.  The diagnoses included the following: (Axis I) (a) 
major depressive disorder, single episode, with psychotic 
features, (b) psychotic disorder, not otherwise specified, 
and (c) cocaine dependence, (Axis IV) severity of 
psychosocial stressors, 4, severe, poverty and chronic mental 
illness, and (Axis V) GAF scored of 35, with some impairment 
in reality testing and major impairment in several areas such 
as work and social relationships.  The examiner noted that 
the appellant appeared to meet the Diagnostic & Statistical 
Manual, 3rd Edition (DSM-III) criteria for major depressive 
disorder, single episode, with psychotic features.

According to the VA examiner in September 1996, who noted 
having reviewed the claims folder and considered the results 
of an August 1996 Social and Industrial Survey, the 
appellant's single episode of major depressive disorder 
occurred soon after he had had back surgery, and that his 
major depressive disorder appeared to include psychotic 
features given his description of hallucinations and 
delusions that occurred during that depressive episode.  The 
examiner indicated that since that time, the appellant had 
also continued to suffer from psychotic episodes, which were 
consistent with the diagnosis of psychotic disorder, not 
otherwise specified.  According to the examiner, the 
appellant appeared to continue to meet the DSM-III criteria 
for cocaine dependence given that he had recently relapsed 
and used cocaine three weeks ago.  However, the examiner 
reported that it did not appear that the appellant met the 
DSM-III criteria for PTSD.  

In November 1997, the appellant underwent a VA general 
examination.  Prior to the examination, it was noted that the 
appellant was also going to be evaluated for PTSD by 
psychiatry and undergo a social industrial survey.  The 
appellant stated that during service, he was a boiler 
technician.  He indicated that following his discharge, he 
worked as a federal police officer and then drove a bus for a 
period of time.  According to the appellant, approximately 
two years ago, he injured his back on the job and he 
subsequently stopped working.  The appellant noted that at 
present, he suffered from depression and was taking 
medication.  Following the physical examination, the 
appellant was diagnosed with depression and PTSD, to be 
evaluated further by psychiatry.   

In November 1997, the appellant underwent a VA Social and 
Industrial Survey, which was conducted by M.V.S., M.S.W.  At 
that time, the appellant stated that while he was in the 
Navy, he was a boiler technician which was a dangerous job.  
The appellant indicated that he worked 12 to 14 hours a day 
on an older ship in the boiler room where there was potential 
for steam lines to break, or fuel leaks to occur due to the 
"old age" of the ship.  He noted that there were 
occasionally some small explosions when lighting the boilers, 
and he reported that the biggest threat was if something 
happened, not getting out of the boiler room in time.  
According to the appellant, he had a constant fear of steam 
lines breaking.  The appellant revealed that following his 
separation from the military, he began to abuse cocaine, and 
later, he was hospitalized for a major depressive disorder, 
with cocaine induced psychotic disorder.  He stated that at 
present, he lived with his girlfriend and that he stayed 
inside his duplex approximately 22 hours per day.  According 
to the appellant, he had decreased concentration, and had 
been unemployed for approximately three years.  The appellant 
indicated that he felt paranoid and did not trust people.  He 
noted that he was currently taking medication, and that prior 
to his medication, he was having visual and auditory 
hallucinations, sleeping three hours on a average, per night, 
and experiencing mood swings, poor motivation, and 
irritability.  According to the appellant, he continued to 
have the above symptoms, but they had decreased approximately 
75 percent.  The appellant reported that he had nightmares 
"constantly," and that he avoided crowds.  

In regards to a diagnosis, Mr. W. stated that it appeared 
that the appellant suffered from some psychological issues, 
including hypervigilant symptoms, isolation symptoms, startle 
response symptoms, and some depression symptoms, but that 
since he had been on medication for the last two to three 
weeks, his symptoms had decreased approximately 75 percent.  
Mr. W. indicated that upon a review of the appellant's claims 
file, it appeared that he was not subjected to any severe 
traumatic events while in the Navy, but did have some 
psychological issues, some of which appeared to be PTSD 
related.  However, Mr. W. noted that it was difficult to 
ascertain if the appellant's symptoms had occurred from his 
years of cocaine and marijuana abuse versus military related 
exposure to traumatic events.  

In November 1997, the appellant underwent a VA PTSD 
examination.  At that time, he gave a history of his drug 
abuse and stated that at present, he was taking medication 
for his psychiatric problems.  Upon mental status evaluation, 
the appellant was oriented in all spheres, and his mood was 
somewhat depressed.  The appellant's affect was appropriate 
to the content of the material discussed.  The appellant's 
thought processes were generally goal-directed and logical in 
progression.  According to the appellant, he had delusions 
related to people talking about him and watching him, but 
that his delusions had decreased over the last two weeks 
because he had been back on his medication.  The appellant 
indicated that he had both auditory and visual 
hallucinations, and that although he had some suicidal 
thoughts, he would not act on them.  The appellant's memory 
appeared to be within the average normal limits, with some 
impairment.  

Following the mental status evaluation, the examining 
physician noted that she had reviewed the appellant's claims 
file, including the recent November 1997 Social and 
Industrial Survey.  In regards to a diagnosis, the examiner 
stated that he was unable to diagnose PTSD.  In that regard, 
the examiner stated that first, it did not appear that the 
appellant's stressor regarding his job in the boiler room was 
adequate to cause PTSD.  Second, many of the symptoms that 
might have mimicked PTSD could have also been related to 
drug-induced psychotic behavior.  The examiner stated that it 
was very difficult to determine exactly what was going on 
with the appellant because of his continued use of marijuana 
and cocaine.  The examiner indicated that the appellant had 
carried a number of diagnoses, but the one that appeared to 
be most appropriate, if that was not a drug-induced 
psychosis, was schizophrenia of the paranoid type.  The 
appellant indicated that he continued to have hallucinations 
and delusions during the period of time that he was 
abstaining from cocaine and marijuana over the summer.  
According to the examiner, the appellant's symptoms included 
delusions, hallucinations, isolation, and agoraphobia, with 
panic attacks.  Thus, the diagnoses included the following: 
(Axis I) (a) schizophrenia, paranoid type, current impairment 
at a mild level, (b) cocaine abuse, (c) marijuana abuse, and 
(d) panic disorder, with agoraphobia.  

In April 1999, the RO received medical records from the 
Social Security Administration (SSA), which included both 
private and VA treatment reports.  The records show that the 
appellant was receiving SSA disability benefits for his 
schizophrenic disorder.  The records include a private 
medical record from the Kaiser Medical Center, dated in 
September 1994.  At that time, the appellant was treated 
after complaining that he was hearing voices and locking 
himself inside his house.  The appellant indicated that 
suicide had crossed his mind more than once.  He was 
diagnosed with stress/adjustment disorder.  According to the 
SSA records, in October 1994, the appellant underwent a 
private psychiatric evaluation.  At that time, he stated that 
he felt stress because he was unable to decide whether he 
wanted to be with his wife or a woman that he was living 
with.  The appellant indicated that he had had thoughts of 
shooting his wife, his girlfriend, and himself.  Following 
the mental status evaluation, the appellant was diagnosed 
with the following: (Axis I) rule out major depression 
(mild), without psychotic features and in partial remission, 
(Axis V) GAF score or 55, and highest GAF score in the past 
year was approximately 60.  

The SSA records include a private Occupational Health, Mental 
Health Evaluation report, dated in October 1994.  According 
to the October 1994 report, at that time, the appellant 
stated that approximately one year ago, he had suffered a 
work-related back injury and subsequently underwent a lumbar 
laminectomy.  The appellant indicated that he had had 
difficulty with depression related to his period of 
disability.  Following the mental status evaluation, the 
appellant was diagnosed with the following: (Axis I) major 
depression, single episode, possible psychotic features, 
history of cocaine abuse, remotely, approximately 10 years 
ago, (Axis III) lumbar disc disease, status post recent 
laminectomy, and (Axis V) GAF score of 60.  The examining 
physician stated that the appellant had developed a serious 
depression in the context of physical injury and a work-
related disability.  The records also include a private 
medical statement from G.A.P., M.D., dated in January 1995, 
which shows that at that time, the appellant was diagnosed 
with schizophrenic disorder and substance abuse, currently 
under control.  


II.  Analysis

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (2000).

The Board notes that the requirements for service connection 
for PTSD under 38 C.F.R. § 3.304(f) were changed effective 
March 7, 1997.  Where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to an appellant applies unless 
Congress provided otherwise or permitted the Secretary to do 
otherwise and the Secretary does so.  See Marcoux v. Brown, 9 
Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. App. 308 
(1991); see also VAOPGCPREC 11-97 (1997).  

In the instant case, the Board notes that the appellant filed 
his initial claim for service connection for PTSD in June 
1996.  Thus, given the fact that this case is currently 
pending before the Board, and in light of the fact that the 
regulations regarding service connection for PTSD changed 
effective March 7, 1997, the Board determines that the 
appellant's claim of entitlement to service connection for 
PTSD must be evaluated under both the old and the new 
regulations in order to determine which version is most 
favorable to him.  See Karnas v. Derwinski, supra.  

Prior to March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) included the 
following: (1) medical evidence establishing a clear 
diagnosis of the disorder; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f); See also Cohen v. Brown, 10 Vet. App. 128, 
138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).  If the claimed stressor is related to combat, 
service department evidence that the veteran engaged in 
combat, or that the veteran received an award of the Purple 
Heart, Combat Infantryman Badge, or other similar combat 
citation, will be accepted as conclusive evidence of the 
claimed in-service stressor, absent evidence to the contrary.  
See Cohen, supra, (quoting 38 C.F.R. § 3.304 (f)); see also 
VA ADJUDICATION PROCEDURE MANUAL M-21-1, Part VI, 7.46 (Oct. 
11, 1995) (hereinafter VA MANUAL 21-1).

Evidence to support a PTSD claim must be evaluated in light 
of the places, types and circumstances of service as 
evidenced by service records, the official history of each 
organization in which the veteran served, the military 
records, and all pertinent medical and lay evidence.  The 
requirements vary depending upon whether or not the veteran 
engaged in combat with the enemy.  38 U.S.C.A. § 1154(b); 38 
C.F.R. §§ 3.303, 3.304(f); West v. Brown, 7 Vet. App. 70, 75 
(1994); Hayes v. Brown, 5 Vet. App. 60, 66 (1993).

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  It is not 
sufficient to simply rely on service in a combat zone.  
Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).  Nor is the 
veteran's lay testimony alone sufficient to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West v. Brown, 7 Vet. App. at 76; Zarycki v. 
Brown, 6 Vet. App. at 98.  In Doran v. Brown, 6 Vet. App. 
283, 290-91 (1994), the United States Court of Appeals for 
Veterans Claims (Court)(formerly the United States Court of 
Veterans Appeals), held that "the absence of corroboration 
in the service records, when there is nothing in the 
available records that is inconsistent with other evidence, 
does not relieve the BVA of its obligations to assess the 
credibility and probative value of the other evidence."  
West, Zarycki, and Doran cited a provision of the VA MANUAL 
21-1 which has now been revised as to "Evidence of Stressors 
in Service" to read, in part,... "[C]orroborating evidence 
of a stressor is not restricted to service records, but may 
be obtained from other sources."  Since the October 1995 
revision of the VA MANUAL 21-1, the Court has held that the 
requirements in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" means that the "appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a noncombat stressor."  See Moreau, 9 Vet. 
App. at 395; Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).

The Board would note that the VA has adopted the fourth 
edition of the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) in 
amending 38 C.F.R. §§ 4.125 and 4.126.  See 61 Fed.Reg. 
52695-52702 (1996).  The standard as to whether a stressor is 
sufficient to trigger PTSD is a subjective standard, 
requiring exposure to a traumatic event and a response 
involving intense fear, helplessness, or horror.  See Cohen, 
10 Vet. App. at 153 (Nebeker, C.J., concurring).

Effective March 7, 1997, the requirements for service 
connection for PTSD under 38 C.F.R. § 3.304(f) include the 
following: (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a), (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor, and (3) credible supporting evidence that 
the claimed in-service stressor occurred.  See 64 Fed. Reg. 
32,807 (1999) (to be codified at 38 C.F.R. § 3.304(f) 
(effective March 7, 1997)).  The Board notes that under 
38 C.F.R. § 4.125(a), a diagnosis of a mental disorder, 
including PTSD, must conform to the criteria of Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV).  38 
C.F.R. § 4.125 (2000).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).  

By way of analogy, the Board observes that in regards to the 
relationship between the old regulations and the VA MANUAL 
21-1, the Court in Cohen, 10 Vet. App. at 139, stated that 
where the manual imposed requirements not in the regulations 
that were unfavorable to the claimant, those additional 
requirements could not be applied against the veteran.  
However, where the manual and regulations overlapped, the 
manual was irrelevant.  Thus, in light of the above 
principles, the Court essentially held that manual provisions 
would only be discussed if they could be read as more 
favorable to the veteran.

In applying the above principles to the instant case, the 
Board notes that when comparing the old PTSD regulations with 
the new, it appears that both sets of regulations essentially 
require credible supporting evidence that the veteran's 
claimed in-service stressor actually occurred, and that there 
is a link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  However, 
the Board observes that the two sets of regulations differ in 
regards to the requirements for establishing a diagnosis of 
PTSD.  The new criteria appears to impose an additional 
requirement that was not required under the old regulations, 
namely that the medical diagnosis of PTSD has to be in 
accordance with DSM-IV.  Therefore, since only a clear 
diagnosis of PTSD is required under the old regulations, and 
there is no additional burden of establishing a diagnosis of 
PTSD which is in accordance with DSM-IV, it is the Board's 
determination that the old regulations are more favorable to 
the appellant and his claim.  See Cohen, 10 Vet. App. at 139 
(holding that a clear diagnosis of PTSD is an unequivocal 
diagnosis of PTSD, without any reference to the DSM).

In the instant case, the appellant does not contend nor does 
the information of record confirm that he engaged in combat 
with the enemy or in combat situations.  As previously 
stated, the appellant's discharge certificates reveals that 
his military occupational specialty was that of a boiler 
technician, and he was awarded the National Defense Service 
Medal, Good Conduct Medal, Sea Service Ribbon, and the Battle 
"E" Ribbon.

Next, the Board recognizes the reports of the VA general 
medical examination and the Social and Industrial Survey, 
each dated on November 25, 1997.  The VA examination report 
included a diagnosis of "[PTSD], to be evaluated further by 
psychiatry"; and the Social and Industrial Survey report 
indicated that the appellant had some psychological issues, 
which appeared to be related to PTSD.  Notably, however, it 
is evident from these same reports that PTSD was not actually 
found on either evaluation, but was merely suspected, 
especially since a VA psychiatric examination was 
subsequently obtained on November 28, 1997.  Consequently, 
when the appellant was afforded that examination for the 
purpose of determining whether he actually had PTSD, the VA 
examiner, after reviewing the appellant's medical records as 
well as the results of the November 1997 Social and 
Industrial Survey, concluded that he was unable to diagnose 
PTSD.  In this context, the VA examiner explained that first, 
it did not appear that the appellant's stressor regarding his 
job in the boiler room was adequate to cause PTSD, and that 
second, many of the symptoms that might have mimicked PTSD 
could have also been related to drug-induced psychotic 
behavior.  Indeed, no diagnosis of PTSD was reported on that 
formal evaluation.  In 1996, the VA examiner reached a 
similar conclusion, indicating that the appellant did not 
meet the criteria for PTSD.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) (holding the Board is entitled to 
independently assess the weight of the evidence before it); 
Owens v. Brown, 7 Vet. App. 429, 432-33 (1995).  In light of 
all of the foregoing, and the fact that there is no probative 
diagnosis of PTSD, the Board concludes that a preponderance 
of the evidence is against a diagnosis of PTSD in this case.  
See, e.g., Cohen v. Brown, 10 Vet. App. at 153 (Chief Judge 
Neeker, concurring) (VA adjudicators may reject the claim 
upon a finding that a preponderance of the evidence is 
against a PTSD diagnosis).  Hence, an award of service 
connection for PTSD is not warranted.


B.  Entitlement to an increased 
(compensable) disability evaluation for 
bilateral hearing loss.   

I.  Factual Background

In December 1991, the appellant underwent a VA audiometric 
examination.  At that time, he stated that while he was in 
the Navy, he worked in the boiler room.  The appellant 
indicated that the boiler room was extremely noisy.  He 
further noted that his hearing had decreased significantly in 
the last few years.  

The audiolgical examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 5, 10, 35, 
and 65 decibels, respectively, with a pure tone average of 29 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 10, 10, 50, and 
55 decibels, with a pure tone average of 31 decibels.  Speech 
discrimination percentages were 94 percent in his right ear 
and 94 percent in his left ear.  The examiner interpreted the 
results as showing mild to moderate high frequency 
sensorineural hearing loss in his right ear, and moderate, 
high frequency sensorineural hearing loss in his left ear.  

In an August 1992 rating action, the RO granted the 
appellant's claim of entitlement to service connection for 
bilateral hearing loss.  At that time, the RO assigned a zero 
percent disabling rating under Diagnostic Code 6100.  

In August 1996, the appellant underwent a VA audiometric 
examination.  At that time, he stated that he had a positive 
history of noise exposure, with no hearing protection worn, 
while in the service.  He indicated that at present, he had 
difficulty understanding speech in a noisy environment.  The 
appellant denied any middle ear pathology or vertigo.  

The audiolgical examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 5, 10, 30, 
and 60 decibels, respectively, with a pure tone average of 26 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 10, 10, 45, and 
55 decibels, with a pure tone average of 30 decibels.  Speech 
discrimination percentages were 96 percent in his right ear 
and 96 percent in his left ear.  The examiner interpreted the 
results as showing for the right ear, hearing within normal 
limits through 2,000 Hertz, sloping to a moderate 
sensorineural hearing loss in the higher frequencies, with 
good word recognition ability.  In regards to the left ear, 
hearing was within normal limits through 2,000 Hertz, sloping 
to a moderate sensorineural hearing loss in the higher 
frequencies, with good word recognition ability.  

A VA audiometric evaluation was conducted in July 1999.  At 
that time, the appellant reported longstanding bilateral 
hearing loss.  The appellant indicated that the situation in 
which he had the greatest difficulty hearing was when there 
was background noise and soft speech.  

The audiolgical examination revealed that the appellant had 
pure tone air conduction threshold levels in the right ear at 
1,000, 2,000, 3,000, and 4,000 Hertz as follows: 5, 10, 30, 
and 60 decibels, respectively, with a pure tone average of 26 
decibels.  In the left ear for the same frequencies, he had 
pure tone air conduction threshold levels of 10, 15, 50, and 
65 decibels, with a pure tone average of 35 decibels.  Speech 
discrimination percentages were 96 percent in his right ear 
and 94 percent in his left ear.  The examiner interpreted the 
results as showing bilateral moderate high frequency 
sensorineural hearing loss.  The examining physician noted 
that word recognition was excellent, bilaterally, when 
presented at high presentation levels.   


II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(1999).  Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (1999).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7. 

Where an increase in a service-connected disability is at 
issue, the present level of disability is of primary concern.  
Although review of the recorded history of a service-
connected disability is important in making a more accurate 
evaluation (see 38 C.F.R. § 4.2), the regulations do not give 
past medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Evaluations of bilateral hearing loss range from non- 
compensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second.  
To evaluate the degree of disability for bilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Table VII (1999).  The 
assignment of disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).

In regards to the appellant's claim for an increased 
(compensable) rating for bilateral hearing loss, the Board 
notes that the audiological findings from the appellant's 
most recent audiometric examination, which was in July 1999, 
translate into level I hearing loss for the right ear and 
level I hearing loss in the left ear.  Numeric designations I 
and I correspond to a zero percent disabling rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (1999).  
Moreover, the August 1996 VA audiological findings translate 
into level I hearing loss for the right ear and level I 
hearing loss in the left ear.  As stated above, numeric 
designations I and I correspond to a no percent rating under 
Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII (1999). 
Consequently, entitlement to an increased (compensable) 
disability evaluation for the appellant's bilateral hearing 
loss is not established.  

During the pendency of this appeal, the Board notes that, by 
regulatory amendment effective June 10, 1999, changes were 
made to the Schedule for Rating Disabilities for diseases of 
the ear and other sense organs, as set forth in 38 C.F.R. §§ 
4.85, 4.86, and 4.87 (1999).  Where the law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  Neither hearing loss 
pattern is evident in the current case.  Consequently, the 
Board determines that the revised criteria is not for 
application in this case. 

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased (compensable) disability evaluation for bilateral 
hearing.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.  

An increased (compensable) disability evaluation for 
bilateral hearing loss is denied.  



		
	DEBORAH W. SINGLETON
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 17 -


- 1 -


